Case: 13-40246      Document: 00512473744         Page: 1        Date Filed: 12/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40246
                                 Conference Calendar
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                           December 17, 2013
UNITED STATES OF AMERICA,
                                                                             Lyle W. Cayce
                                                                                  Clerk
                                                 Plaintiff-Appellee

v.

GENARO ROBLEDO-VILLANUEVA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-981-1


Before DAVIS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The    Federal     Public    Defender     appointed       to     represent         Genaro
Robledo-Villanueva has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Robledo-Villanueva has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40246   Document: 00512473744    Page: 2   Date Filed: 12/17/2013


                               No. 13-40246

motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2